 

Case 1:17-cv-01623-LPS-CJB Document 446 Filed 12/18/19 Page 1 of 27 PagelD #: 18710

IN THE UNITED STATES DISTRICT COURP
FOR THE DISTRICT OF DELAWARE

 

 

 

 

 

 

GUARDANT HEALTH, INC., )
)
Plaintiff, ) CA. No. 17-1623-LPS
)
v. )
) REDACTED - PUBLIC VERSION
PERSONAL GENOME DIAGNOSTICS, — )
INC., )
)
Defendant. )
OPENING BRIEF IN SUPPORT OF DEFENDANT PERSONAL GENOME
DIAGNOSTICS, INC.’S MOTION FOR SUMMARY JUDGMENT OF
NO INFRINGEMENT OF ALL PATENTS-IN-SUIT
AND INVALIDITY OF U.S, PATENT NO. 9,840,743
Of Counsel:
PHILLIPS, GOLDMAN, MCLAUGHLIN &
Joseph R. Re HALL, P.A.
Stephen W. Larson John C. Phillips, Jr. G#110)
Baraa Kahf David A. Bilson (4986)

KNOBBE, MARTENS, OLSON & BEAR, LLP
2040 Main Street, 14 Floor

Irvine, CA 92614

Tel: (949) 760-0404/Fax: (949) 760-9502
Joe.re@knobbe.com
Stephen.larson(@knobbe.com
Baraa.kahf@knobbe.com

William R. Zimmerman

KNOBBE, MARTENS, OLSON & BEAR, LLP
1717 Pennsylvania Avenue N.W.

Suite 900

Washington, DC 20006

Tel: (202) 640-6400/Fax: (202) 640-6401
Bill.Zimmerman@knobbe.com

Yanna S. Bouris

KNOBBE, MARTENS, OLSON & BEAR, LLP
1925 Century Park East, Suite 600

Los Angeles, CA 90067

Tel: (310) 551-3450/Fax: (310) 601-1263
Yanna.bouris@knobbe.com

1200 North Broom Street
Wilmington, DE 19806
(302) 655-4200
jep@pemhlaw.com
dab@pgmhlaw.com

Attorneys for Defendant Personal Genome
Diagnostics, Ine.

Dated: December 10, 2019
 

 

Case 1:17-cv-01623-LPS-CJB Document 446 Filed 12/18/19 Page 2 of 27 PagelD #: 18711

TABLE OF CONTENTS
Page No.
1h. NATURE AND STAGE OF THE PROCEEDINGS ou... ccc ccccesenecesrscceeseneeneeseeneneeeeetees |
I. SUMMARY OF ARGUMENTS 2... ccecetereerrcecseecnseeenseecstenentensssenevesseasnenrsnersseragenreres 1
TT. STATEMENT OF FACTS ouu...cccceccccceccecccsceecneeeecrceeeesesenennarcreneseereeeseecpapesssansenestsaacseeasents 2
TV. ARGUMENT... cceccecceeccccecceceeeecesenseaeenecsevscaesaseessesessecesseseaecnssscessenessneaesaecassssnsasenerssaceneneres 4
A, PGDx’s Accused Product Does Not Determine a “Consensus
Sequence,” As Required by the °731 Patent... ccs cess eteeeeeenstecsnererereetes 4
1. The Court Should Adopt PGDx’s Construction of
“CONSENSUS SEQUENCE” eee ee cece eee ececteseneneceaeenaesaescnssnestaeecerseeneetaeensees 4
2, The Court Should Grant Summary Judgment of No Literal
Infringement... ceeceeeeseeeeeeeeeeeececcresecrsssseeasessaversersrarsesnennensnsenesesesssnecsesnenese 6
3. The Court Should Also Grant Summary Judgment of No
Infringement Under the Doctrine of Equivalent .........ccesceseeesceteteneeeee 7
B. PGDx’s Accused Product Does Not “Collapse Sequence Reads,”
as Required by the 7822 and 7992 Patemts.......cccccccccenscsssecsesnereneseeeereseereeene tienes 10
1. The Court Should Adopt PGDx’s Construction of
“Collapsing Sequence Reads? occ seseeeeecercrenereeeecnereceesentereenseeneneeney 10
2. The Court Should Grant Summary Judgment of No Literal
Infringement... cee eecssseeeseeeereereeserssseeeseeeeneeeeneeeneeccterseetseasecnestaenaenniens ll
3. The Court Should Also Grant Summary Judgment of No
Infringement Under the Doctrine of Equivalents..........cccecseeeeeesiereees 12

C, PGDx’s Accused Product Does Not “Determine Unique Sequence
Reads,” As Required by °743 Patent Claim 10... cscs essere 3

1. The Court Should Grant Summary Judgment of No Literal
InffinZeMent ...... cc sece eee etceeeceneeceetsceseseeneeaneeesarraneaeneesssanesaeresnagenseneeets 13

2. The Court Should Grant Summary Judgment of No
Infringement Under the Doctrine of Equivalents...........:cccssseseeceseneeeeet 14
 
    

Case 1:17-cv-01623-LPS-CJB Document 446 Filed 12/18/19 Page 3 of 27 PagelD #: 18712

 

TABLE OF CONTENTS
(cont'd)
Page No.
D. PGDx’s Accused Product Does Not “Quantify Mapped Reads or
Unique Sequence Reads,” as Required by °743 Patent Claim 1........ cece 15
E. PGDx’s Accused Product Does Not Produce a Plurality of
Sequence Reads from Each Parent/Tagged Polynucleotide, as
Required by the ’731, °992 and °743 Patents... cece cereeeeteeeetreneeee LG
1. The Court Should Grant Summary Judgment of No Literal
Infringement... ieee eteceeseece reese tenreeeneernesisessenesneeesneenestseceenascseeentces 16
2, The Court Should Grant Summary Judgment of No
Infringement Under the Doctrine of Equivalents... cc ceteeeeeeeees 17
F. PGDx’s Accused Product Does Not Group Every One of the
Sequence Reads, As Required by the °731, °822 and °992 Patents... 19
1, The Court Should Grant Summary Judgment of No Literal
Infringement.........cceccccceescseercenererceecerseseteceerdsdssusesseeessesesaseeseesseneeeeseesseatey 19
2. The Court Should Grant Summary Judgment of No
Infringement Under the Doctrine of Equivalents... cic neneieeee 19
G. Claims 5—7, 9, 15-17, and 19 of the ’743 Patent Are Invalid As
Improperly Dependent... .eeececceceeceeeeecceeeeneeeeeseeeesesseueneesarenaeecasecasessecgerseners 20
Vv. CONCLUSION 0... ccc cccccccccseeeeteenneeeeaeanaee seen ee ere rennen anne pe eeecnapesseeeeeeesneseteeseneeeteeeeseeeeneess 21

-ii-
Case 1:17-cv-01623-LPS-CJB Document 446 Filed 12/18/19 Page 4 of 27 PagelD #: 18713

TABLE OF AUTHORITIES
Page No(s).

Ajinomoto Co., Ine. v. ITC,

932 F.3d 1342 (Fed. Cir, 2019). ccecccccreesceccnesssseeeseaneeasnenscenseeeeserereenessaeeresaenaasenseerstsenees® 5
Am, Calear, Inc. v. American Honda Motor Co., inc.,

651 F.3d 1318 (Red. Cir. 201 Dee erent creneneieereecnenenenrersiera ree neanenerneneres 9,13,17
Augme Techs., Inc. y. Yahoo! Inc.,

755 F.3d 1326 (Ped. Cir, 2014)... cece ceecesscssesscssescceeeeenerscenersceesesseceeesersnamerscnarecneeenys 9,17,19
Cytologix Corp. v. Ventana Medical Sys., Inc.,

424 F.3d 1168 (Ped. Cir, 2005)... cece ececceccese scene seesceeceenaseeseenenscsesenseasnenaaiseneneisneessseeeneretneaeats 5
Dolly, inc. v. Spalding & Evenflo Companies, Inc.,

16 F.3d 394 (Fed, Cir. 1994). ec ceccec cs eeeeceeerscrersenecnecenetssesseneraeneresiseeneiseetanereanensseneee is 9
Enzo Biochem, inc. vy. Amersham PLC,

902 F. Supp. 2d 308 (S.D.N.Y. 2012)... neceeeeceeceseessseenenerererscnesvenrseeesnsneenenecseensatas 17
Ethicon Endo-Surgery, inc. v. U.S. Surgical Corp.,

149 F.3d £309 (Fed. Cir, 1998)... cece cscceserecne nese resteceeeteaseneneensierrcsnapsernesiseressbennseesieeeeneses 9

Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co.,
535 US. 722 (2002) .ccccecccccccecsecesstseeneeeseseneereevensesssesstssssesvenssnssearearssessenssarsnsesstenererseeees PASSUM

Forest Labs., Inc. v. Abbott Labs.,
239 F.3d 1305 (Bed. Cir, 200 Dh... ceeseeccecncncessectecessaseansesesetesenssenseesareeeesererestnasesteeeas 7,8, 12

Jahi Issa v. Delaware State University,
2019 WL 1781540 (D. Del. Apr. 23, 2019) (Stark, J.) ccc eeteeeeeeereeren®s 1S

Johnson & Johnson Assocs. Inc. v. R.E. Serv. Co.,
285 F.3d 1046 (Fed. Cir, 2002) (€11 DNC) oc eccesecccsseeeeteeneneeneneseeerneerestannanarensassrasereenernenerenes 18

Masimo Corp. v. Philips Elecs, N. Amer. Corp.,
2013 WL 1332606 (D. Del. Apr. 2, 2013), aff'd by 62 F. Supp. 3d 368 (D.

Del. Mar. 31, 2014)... cece ccsssceeesracereserersnecnenenessensessenesseisevenssasugeesnsersscereanteaenesseessaeeeesers 17
Moore U.S.A., Inc. v. Standard Register Co.,
229 F.3d 1091 (Bed. Cir, 2000)... ccc ceeescseeceseseseeeeneneseeseneneanssanenessnseeseeeseeaseenesnanigneass 17, 19

MorphoSys AG v. Janssen Biotech, Inc.,
358 F. Supp. 3d 354 (D. Del. 2019) (Stark, J.) occ teres ieeneeeeteeesesteeeseneeresnteess 9,18

ii-
 

Case 1:17-cv-01623-LPS-CJB Document 446 Filed 12/18/19

 

TABLE OF AUTHORITIES
(cont’d)
Page No(s).

Omega Eng’g, Inc. v. Raytek Corp.,

334 F.3d 1314 (Ped. Cir. 2003)... cee ceces cesses ssseseereesereneessesecseeensseesanecsenesrssnetsnesnegsseaeeesrersens 16
Pac. Biosciences of Cal, Inc. v. Oxford Nanopore Techs., Inc.,

2019 WL 1056276 (D. Del. Mar. 6, 2019) oo.ccccscecsses ences eteceneeneneeeeternerernenenesesbenaensestenase 5,6
Pfizer, Inc. v. Ranbaxy Labs., Ltd.,

A57 F.3d 1284 (Fed. Cir, 2006)... cc cece esse rceeseereeneenenecneneneaeesanenenenesierinesserscesteseneaseties 20, 21
Pharmacia & Upjohn Co. v. Mylan Pharnis., Inc.,

170 F.3d 1373 (Ped. Cit, 1999) cess serrsccenecceseeeecerenernerisnenersansereneressessentsseees 8, 12,18
Planet Bingo, LLC v. GameTech Int'l, Inc.,

A72 F.3d 1338 (Fed, Cir, 2006)... ccccecccceeserreccctecteeeesessiensaareneressseieasesterssmnecinecinnaneeneseneaseres 9
Primos, Inc. v. Hunter’s Specialties, Inc.,

AS] F.3d 841 (Fed. Cir, 2006)... cece rcccecesesesessssessasnenenerssesenensnsseeeceenennesaanenissasernseereriss 20
Princeton Digital Image Corp. v. Ubisoft Entertainment SA,

2018 WL 5818534 (D. Del. Nov. 7, 2018)... ccessetseseseneeteneeeeersaeeeenseenesseeeensaesentansreriraestness 5
Research Plastics, Inc. v. ked. Packaging Corp.,

421 F.3d 1290 (Fed. Cir, 2005)... ee ccceccececsceeceseeseneeeeaenenenensneneeecener tees reeasssentenesennnseaeserre ry 8, 18

TABLE OF AUTHORITIES

BS UG.C. SVD Qe ccecceeneeeeeeeeeeecreeeesesceeeseseseassessssessssesessnecenereretensssnassaneuarseesveesenssnepseneanersee: 20
Bed. R. Civ. Po 37 vicecssccecscecsceceeessessseneecseecceceseresensrsessesesesnaessnnessssarseneenssnesgasssrcesenerseseaeneeesnnacesteneeests 8

-[Vr

Page 5 of 27 PagelD #: 18714
Case 1:17-cv-01623-LPS-CJB Document 446 Filed 12/18/19 Page 6 of 27 PagelD #: 18715

I. NATURE AND STAGE OF THE PROCEEDINGS

This ig a patent case between Guardant Health, Inc. (“Guardant”) and Personal Genome
Diagnostics, Inc. (“PGDx”). PGDx asserts counterclaims of non-infringement, invalidity, and
unenforceability, as well as Walker Process counterclaims based on Guardant’s fraud before the
USPTO. Claim construction is complete as to certain claim terms. PGDx now moves for summary
judgment of non-infringement of U.S, Patent Nos. 9,598,731, 9,834,822, 9,902,992, and 9,840,743
(collectively, the “Patents-in-Suit”), and summary judgment of invalidity of Claims 5—7, 9, 15-17,
and 19 of the °743 Patent.’

IL. SUMMARY OF ARGUMENTS

1. PGDx’s PlasmaSelect 64 (the “Accused Product”) does not literally infringe the
Patents-in-Suit because it (1) does not determine a “consensus sequence,” (2) does not “‘collaps[e]
sequence reads,” and (3) does not determine “unique sequence reads.” The Parties do not dispute
the operation of the Accused Product, but rather the meaning of these claim terms. Upon adopting
PGDx’s constructions, there is no dispute the Accused Product does not literally infringe.
Guardant’s doctrine-of-equivalents arguments are barred by prosecution-history estoppel and the
doctrines of claim vitiation and specific exclusion.

2, The Accused Product does not literally infringe the Patents-in-Suit because there is
no dispute it does not generate a “plurality of sequence reads” for every parent polynucleotide.
Guardant’s doctrine-of-equivalents arguments are barred by prosecution-history estoppel, claim

vitiation and specific exclusion, and the disclosure-dedication rule.

 

! In a separate filing, PGDx is jointly moving with Foundation Medicine, Inc. for summary

judgment of invalidity of the °731, ’822, and °992 Patents.

-|-

 

 
Case 1:17-cv-01623-LPS-CJB Document 446 Filed 12/18/19 Page 7 of 27 PagelD #: 18716

3. The Accused Product does not infringe the °731, °822 and °992 Patents because
there is no dispute it does not “group” every one of “the sequence reads” referenced in prior claim
steps. Guardant’s doctrine-of-equivalents arguments are barred by the doctrines of claim vitiation
and specific exclusion, and the disclosure-dedication rule.

4. Claims 5-7, 9, 15-17, at 19 of the ’743 Patent are invalid as a matter of law because
they improperly expand the scope of the claims from which they depend.

I. STATEMENT OF FACTS

The Patents-in-Suit are directed to methods for detecting genetic variations in DNA
fragments. See D.J. 20-1-20-4. DNA analysis may result in errors when DNA fragments are
incorrectly “amplified” (i.e., copied) or when the amplified copies are then “sequenced” (1.c., the
order of bases is determined). Ex. 1 935.7 The Patents-in-Suit generally address such errors by
cleaning up ail the data, identifying or recreating the complete sequences of polynucleotides, and
then analyzing those sequences to determine the existence of genetic variations. Jd. {| 42.

Three of the four Patents-in-Suit—the ’731, °822 and 7992 Patents—generally (1) attach
“barcode” tags (an additional piece of DNA) to polynucleotides, (2) generate twe or more
sequence reads from each of the tagged polynucleotides, (3) group all of the “sequence reads” into
families based on their barcodes; and then (4) compare, or “collapse” them to determine
“consensus sequences”—complete sequences representing origmal DNA molecules. D.I. 20-1 at
Claim 1; DI. 20-2 at Claim 1; D.[. 20-4 at Claim 1; Ex. | 4 34.

For example, a family might have the following sequence reads: (1) TGAGTATAGA; (2)

TTAGTATAGA; and (3) TGAGTATAGA. These “reads” are identical except, in (2), the base in

 

2 Exhibits 1—3 are attached to the Declaration of Dr. Olivier Harismendy. Unless otherwise

stated, all other exhibits are attached to the Declaration of Baraa Kahf.

2.

 

 
 

 

Case 1:17-cv-01623-LPS-CJB Document 446 Filed 12/18/19 Page 8 of 27 PagelD #: 18717

 

the second position is a “T” instead of a “G.” That difference may be the result of amplification
or sequencing errors. Because the grouped sequence reads all originated from a polynucleotide
with the same barcode “tag,” they are “collapsed” into a single “consensus sequence” that best
represents the sequences of the three grouped sequence reads: TGAGTATAGA. The base at the
second position is a “G” because it best represents the family (two versus one) and is therefore
likely the correct base in the original tagged DNA molecule. See Ex. | 935. After determining a
“consensus sequence,” the ’731, °822 and °992 Patents use that sequence to determine or quantity
genetic variations that may indicate cancer. See, e.g., DJ. 20-1 at Claim 1.

The fourth Patent-in-Suit—the ’743 Patent—does not use “barcode” tags, group sequence

 

reads into families, or determine consensus sequences. D.[. 20-3 at Claim 10. However, it

similarly generates two or more sequence reads from each polynucleotide. Jd. The °743 Patent

then “determin[es] unique sequence reads” from among the sequence reads corresponding to
particular polynucleotides. Jd The °743 Patent then analyzes the “unique sequence reads” for

genetic variants and performs additional data analysis of such genetic variation. fd.

 

PGDx’s method is fundamentally different from both of the above approaches. Rather than

determine consensus or unique sequence reads that represent entire polynucleotides, PGDx

 

m Ex. | 9936, 85. PGDx’s Accused Product does not (1) generate

 

two or more sequence reads from each of the tagged polynucleotides, or (2) group all of the
“sequence reads” into families based on their barcodes. Jd. {| 36-37, 62, 75. Instead, PGDx

m@. id. § 42, 104. PGDx’s approach is more

 

 

3 PGDx here discusses Claim 10 of the ’743 Patent, which is directed to detecting nucleotide
variation. Claim | of the ’743 Patent is directed to copy number variation and is discussed below.

-3-
Case 1:17-cv-01623-LPS-CJB Document 446 Filed 12/18/19 Page 9 of 27 PagelD #: 18718

efficient because B and does not determine entire

 
 
 

polynucleotide sequences. [d. Fae . dd.

TV. ARGUMENT

Guardant does not dispute the operation of the Accused Product. Guardant instead attempts
to contort its claims to argue (1) a single base is somehow a “sequence” of multiple bases; (2)
similar sequence reads in a group are somehow “unique sequence reads”; (3) one sequence read
is somehow “dwo or more” sequence reads; and (2) not grouping every sequence read is somehow
grouping “every” sequence read. Essentially, Guardant seeks to convince this Court that black is
white, up is down, and that Guardant’s claims somehow cover PGDx’s fundamentally different
technology. Guardant’s contentions defy common sense and are contrary to the express language
of the claims, this Court’s claim constructions, and Guardant’s representations to the public.

A. PGDx’s Accused Product Does Not Determine a “Consensus Sequence,” As
Required by the ’731 Patent

1. The Court Should Adopt PGDx’s Construction of “Consensus Sequence”

There is no material dispute as to the relevant functionality of the Accused Products. See,
e.g., Ex. 8 at 1016:18-1017:3, 1043:18-1044:16. The only dispute is the meaning of the term
“consensus sequence.” PGDx’s expert believes a “consensus sequence” must be multiple
nucleotides. Ex. 1 996 (“The dictionary’s discussion ... does not suggest that a consensus
sequence can be a single base... A consensus sequence cannot be a single base’), § 104.

Guardant’s expert contends that a “consensus sequence” can be a single base. Ex. 4
9] 237-38 (“As this definition [of ‘consensus sequence’] makes clear, the term ‘sequence’ is
understood in the art to refer to a single position or base”), 465 (referencing analysis of {J 237—
38). Guardant’s expert openly acknowledged this claim construction dispute at his deposition.

See Ex, 7 at 765:3-769:21 (“Q. So it’s fair to say that you disagree with PGDx’s claim construction

 
   

Case 1:17-cv-01623-LPS-CJB Document 446 Filed 12/18/19 Page 10 of 27 PagelD #: 18719

for consensus sequence offered in this case? A. Yes, I think that’s fair to say.”).4 This construction
dispute cannot be presented to the jury. See Cytologix Corp. v. Ventana Medical Sys., Inc,, 424
F.3d 1168, 1172 (Fed. Cir. 2005) (“[T]he parties ... presented expert witnesses who testified before
the jury regarding claim construction, and counsei argued conflicting claim constructions to the
jury. This was improper... .”).

The Court should adopt PGDx’s proposed construction for “consensus sequence” as
meaning “[t]he string of nucleotides that represents a set of multiply aligned sequence reads
derived from the same parent polynucleotide.” DI. 359 at 3. PGDx’s construction resolves the

°

Parties’ dispute by clarifying a consensus sequence is a “string of nucleotides,” 1¢., mrultiple
nucleotides or bases. Guardant previously agreed with the substance of PGDx’s construction. See
D.I. 85 at 50:23-51:1. Indeed, this Court declined to construe “consensus sequence” on the ground
that there was no “ripe dispute” about claim scope “at [that] time.” D.I. 359 at 3-4.° Guardant’s
new claim construction position is driven by its need to capture the Accused Product.

PGDx’s construction is consistent with the ordinary meaning of “consensus sequence”
from dictionaries and court decisions. See D.I. 68 at 11 (a “consensus sequence” is “a string of
nucleotides or amino acids which best represents a set of multiply aligned sequences”); Pac.
Biosciences of Cal., Inc. y. Oxford Nanopore Techs., Inc., 2019 WL 1056276 at *5 (D. Del. Mar. 6,
2019) (“consensus sequence” is “the most likely actual nucleotide sequence for the region of

interest”); Ajinomoto Co., Inc. v. ITC, 932 F.3d 1342, 1360 n.10 (Fed. Cir. 2019) (“The consensus

sequence is a specific nucleotide sequence that appears in the promoters associated with many

 

4 All emphasis is added unless otherwise noted.

° Following this Court’s guidance, PGDx brought the Parties’ dispute to the Court’s

attention. D.I. 361. See Princeton Digital Image Corp. v. Ubisoft Entertainment SA, 2018 WL
5818534 at *2 (D. Del. Nov. 7, 2018). in an abundance of caution, PGDx also filed objections.
DI. 378.

 
 

 

Case 1:17-cv-01623-LPS-CJB Document 446 Filed 12/18/19 Page 11 of 27 PagelD #: 18720

different genes in the genome of a particular organism.”). It is also consistent with the
specification, which distinguishes between “[1] a base or [2] sequence of bases,” DT. 20-1 at 51:4—
6, and between “[1] sequences or [2] fragments of sequences,” id. at 37:10-11. Ifa “sequence”
could be a single base, a “fragment” of a sequence could be a fragment of a single base. Guardant’s
position is absurd and contrary to its own patent specification.

Guardant’s position is also inconsistent with the Court’s prior claim constructions. The
Court construed “sequence read” as “the order of the bases of a polynucleotide determined by a
sequencer.” D.1. 354 at 9. The Court also distinguished between a single “nucleotide” and a
“sequence” of nucleotides by construing a “barcode” as “a nucleotide er a sequence of nucleotides
used as a tag or identifier.” /d. at 13. Guardant did not object to these constructions, which Chief
Judge Stark adopted. DJ. 403. These constructions make sense. A “sequence” refers to the
“particular order in which related things follow each other.”° A sequence cannot be a single base.

Using the Court’s claim constructions, the claim at issue here requires: “comparing the
sequence reads [i.c., the order of the bases of a polynucleotide] ... to determine consensus
sequences,” each of which “corresponds to a unique pofynucleotide.” D.]. 20-1 at 62:37-42. This
Court’s prior constructions make clear that a “consensus sequence”—like the “sequence reads”
from which it is derived, and the “polynucleotide” it represents—contains multiple bases.

2. The Court Should Grant Summary Judgment of No Literal Infringement

There is no dispute the Accused Product does not determine a “consensus sequence”
consisting of multiple bases. Guardant’s expert, Dr. Cooper, opined that the Accused Product

gq Ex. 4 99223 (“PGDx

 

 

 

See, e.g., https://www.lexico.com/en/definition/sequence (last accessed Dec. 7, 2019).

-6-
 

Case 1:17-cv-01623-LPS-CJB Document 446 Filed 12/18/19 Page 12 of 27 PagelD #: 18721

a’). 465 (referencing analysis of { 223); Ex. 5 ] 43-44. Dr.

 

Cooper acknowledged Bg

 

 

Ex. 8 at 1035:21-1036:2; see id. at
1111:5-15. Indeed, Dr. Cooper identified nothing in PGDx’s source code that determines a
sequence of multiple bases. See, e.g., id. at 1074:4-13, 1076:11-25, 1079:1-19 (“What I’ve said
I didn’t have is here is the line of source code where we, quote, unquote, determined a consensus

sequence”), PGDx’s expert, Dr. Harismendy, agrees that the Accused Product [ig

 

 
 

Ex. | € 164; see also id. JJ 36, 85, 92. Thus, the
Court should grant summary judgment of no literal infringement of the *731 Patent.

3. The Court Should Also Grant Summary Judgment of No Infringement
Under the Doctrine of Equivalents

Guardant cannot prevail under the doctrine of equivalents for two reasons. First,
Guardant’s claim amendments and arguments during prosecution foreclose Guardant’s doctrine-
of-equivalents arguments. See Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 US.
722, 740 (2002) (narrowing amendments create a presumption the patentee surrendered the entire
territory between the original and amended claim limitation); Forest Labs., Inc. v. Abbott Labs.,
239 F.3d 1305, 1314 (Fed. Cir. 2001) (“Even if it was not necessary to secure allowance of the
claim ... a statement [made during prosecution] may operate to preclude the patentee from
claiming otherwise in an infringement suit.”).

When prosecuting the application that became the °731 Patent, the Examiner rejected the
claims over the “Sparks” prior art. Ex. 11 at PGDX0168505—20. Guardant argued Sparks does
not teach a consensus sequence. /d. at PGDX0168124. The Examiner then rejected the claims as

obvious over Sparks in view of the “Rava” prior art. fd, at PGDX0168069-82. Guardant amended
 

Case 1:17-cv-01623-LPS-CJB Document 446 Filed 12/18/19 Page 13 of 27 PagelD #: 18722

the claims to require determining the consensus sequences by comparing sequence reads “to each
other” and “identifying consensus sequences that map to a given locus.” Jd. at PGDX0168031.
Guardant argued the prior art does not teach (1) “the determination of consensus sequences, which
represent the consensus of potentially different sequence reads generated from a single original
polynucleotide during a process of amplification and subsequent sequencing of the amplified
molecules,” (2) “grouping the plurality of sequence reads produced from each non-uniquely tagged
parent polynucleotide into families,” or (3) “comparing the sequence reads grouped within each
family to each other to determine consensus sequences for each family.” Jd. at PGDX0168038—
42. The claims issued thereafter. Jd. at PGDX0168020.

Guardant’s arguments evidence a clear surrender of methods not involving the claimed
collapsing method. See Pharmacia & Upjohn Co. v. Mylan Pharms., Inc., 170 F.3d 1373, 1377
(Ped. Cir, 1999); Forest Labs., 239 F.3d at 1314. Moreover, Guardant’s claim amendments create
a presumption that Guardant surrendered the entire territory between the original and the amended
claims, including any equivalent that examines and focuses on single base positions. See Festo,
535 U.S. at 740. To overcome this presumption, Guardant must show the alleged equivalent (1)
“could not have reasonably been described at the time the amendment was made,” (2) “was
tangential to the purpose of the amendment,” or (3) “was not foreseeable (and thus not claimable)
at the time of the amendment.” Research Plastics, Inc. v. Fed. Packaging Corp., 421 F.3d 1290,
1298 (Fed. Cir. 2005). Guardant cannot overcome this presumption because it identified no such
argument or evidence in response to PGDx’s discovery requests secking such contentions, Ex. 10
(Guardant interrogatory response) at 6-7; Ex. 17 (PGDx interrogatory response disclosing
prosecution history estoppel allegations) at 93-101; see Fed. R. Civ. P. 37(c)(1); Jahi Issa v.

Delaware State University, 2019 WL 1781540 at *7 (D. Del. Apr. 23, 2019) (Stark, J.) (rejecting
 

Case 1:17-cv-01623-LPS-CJB Document 446 Filed 12/18/19 Page 14 of 27 PagelD #: 18723

 

party’s reliance on information and granting summary judgment where party failed to provide that
information in response to interrogatory).

Second, Guardant’s arguments are barred by the doctrines of claim vitiation and specific
exclusion. The vitiation concept has its clearest application “where the accused device contain[s]

the antithesis of the claimed structure.” Planet Bingo, LLC y. GameTech Int'l, Inc., 472 F.3d 1338,

 

1345 (Fed. Cir. 2006). Put differently, “equivalency cannot embrace a structure that is specifically
excluded from the scope of the claims.” Dolly, Inc. v. Spalding & Evenflo Companies, Inc., 16
F.3d 394, 400 (Fed. Cir. 1994). Subject matter is “specifically excluded” if “its inclusion is
somehow inconsistent with the language of the claim.” Ethicon Endo-Surgery, Inc. v. U.S.
Surgical Corp., 149 F.3d 1309, 1317 (Fed. Cir. 1998). The Federal Circuit has found this “specific
exclusion” principle to apply where, for example, “the patentee seeks to encompass a structural
feature that is the opposite of, or inconsistent with, the recited limitation.” Augme Techs., Inc. v.
Yahoo! Inc., 755 F.3d 1326, 1336 (Fed. Cir. 2014).

Here, Guardant asserts that determining a single base can somehow satisfy the requirement

 

of determining a “sequence” of multiple bases. See Ex. 4 {J 237-38; id. { 465 (referencing
analysis of [] 237-38); see also Ex. 7 at 765:3-22. Determining one base, however, is the
antithesis of determining more than one base. See Am. Calear, Inc. v. American Honda Motor
Co., Inc., 651 F.3d 1318, 1339 (Fed. Cir, 2011) (“finding a signal from one source to be equivalent
to ‘signals from a plurality of sources’ would vitiate that claim limitation by rendering it
meaningless”). Indeed, a single base is inconsistent with a “sequence”’—a single base cannot bea
“sequence,” and a sequence cannot be a single base. See MorphoSys AG v. Janssen Biotech, Inc.,
358 F. Supp. 3d 354, 362 (D. Del. 2019) (Stark, J.) (“given that a human antibody cannot also be

a humanized antibody (and vice versa), the terms are ‘inconsistent with each other’? and cannot

 
 

Case 1:17-cv-01623-LPS-CJB Document 446 Filed 12/18/19 Page 15 of 27 PagelD #: 18724

be equivalents). Moreover, the specification specifically distinguishes between “[1] a base or {2]
sequence of bases.” D.I. 20-1 at 51:4-6. Guardant knew how to claim this subject matter; it
simply chose not to do so. The doctrine of equivalents does not apply. See Festo, 535 U.S. at 740.
Thus, the Court should grant summary judgment of no infringement of the °731 Patent.

B. PGDx’s Accused Product Does Not “Collapse Sequence Reads,” as Required by the
*822 and °992 Patents

1. The Court Should Adopt PGDx’s Construction of “Collapsing Sequence
Reads”

The Parties do not dispute the function of the Accused Product, but rather the meaning of
the term “collapsing sequence reads.” See, e.g. Ex. 8 at {016:18-1017:3; Ex. | ff] 96, 104; Ex. 4
4 237-38. PGDx’s expert believes this process must result in a consensus sequence with multiple
nucleotides. Ex. 1 99/96, 104. Guardant’s expert believes it can result in a single base. Ex. 4
§{| 237-38. Guardant’s expert once again openly acknowledged this claim construction dispute,
which cannot be presented to a jury. See Ex, 7 at 769:22-771:7 (“Do you disagree with [PGDx’s]
construction? A. J think J disagree. { think, again, it’s narrow.”).

The Court should adopt PGDx’s proposed construction for “collapsing sequence reads in
each family” as meaning “converting the polynucleotide sequence reads in each family into a
single polynucleotide sequence that represents the sequence reads in the family.” D.I. 359 at 7.
PGDx’s construction simply confirms this step is the same as creating a “consensus sequence.”
Guardant has never asserted these terms have different meanings. D.1. 387 at 7; see also Ex. 4
€ 212 (equating collapsing sequence reads with determining consensus sequences); Ex. 5 457
(same). Moreover, the Patents-in-Suit repeatedly equate the terms. See, e.g., D1. 20-2 at 5:61—
64, 7:66-8:4, 8:13-17, 11:10-14, 22:38-43, 31:60-32:15, 32:43-53, 33:57-34:18, 34:15-17,

43:18~-30, 45:51-63, 48:17-19, 49:64-67, 57:4748, 60:1-5. Indeed, every time the specification

-10-
 

 

Case 1:17-cv-01623-LPS-CJB Document 446 Filed 12/18/19 Page 16 of 27 PagelD #: 18725

refers to “collapsing sequence reads,” it refers to creating a “consensus sequence.” /d. at 32:2-4,
9-10; D.I. 20-4 at 32:12—-14, 19-22.

Guardant agrees both terms refer to the same thing. D.]. 387 at 7-8. However, Guardant
now argues that both terms encompass determining a single base because the “collapsing” claim
limitation states “collapsing sequence reads to make a base call.” Jd. That a base call is made
after “collapsing sequence reads” does not change the ordinary meaning of “collapsing sequence
reads” or “consensus sequence.” Ex. 9 at 220:15-17. Of course, the ultimate goal of the claimed.
methods includes examining single nucleotide variations. But the claims employ specific error
correction methods to achieve that result. Guardant previously agreed to the substance of PGDx’s
construction during the Mariman proceedings. See, e.g., DI. 85 at §0:23-51:1.? This Court even
concluded there was no “ripe dispute” about claim scope “at [that] stage.” D.I. 359 at 4, 98
Guardant’s recent change of heart is a last-ditch attempt to capture the Accused Product.

2. The Court Should Grant Summary Judgment of No Literal Infringement

Upon adopting PGDx’s construction, the Court should grant summary judgment of no
infringement for the reasons discussed above. See Section IV.A.2, supra. The Accused Product
does not determine consensus sequences with multiple bases. See id. Indeed, even if the Court
were to disagree with PGDx’s construction, summary judgment would still be warranted. At his
deposition, Dr. Cooper testified the claims require “merging or integrating all of the information
from the reads that are in the family,” Ex. 8 at 966:4—-16; see id. at 964:20-965:6 (“the word

collapse here means that you are merging all the information into a single representation”). Yet,

 

? Guardant argued that substituting the term “converting” for “collapsing” is unnecessary.

D.I. 359 at 8. But the term “converting” is not critical to this construction, nor is it necessary to
resolve the Parties’ dispute on summary judgment.

8 Upon identifying the Parties’ claim construction dispute, PGDx brought the dispute to the

Court’s attention, D.. 361, and in an abundance of caution, filed objections. D.J. 378.

-|]|-
 

Case 1:17-cv-01623-LPS-CJB Document 446 Filed 12/18/19 Page 17 of 27 PagelD #: 18726

Dr. Cooper admitted the Accused Product does not use all of the information from the sequence

reads in a particular family. See id. at 1036:25-1037:16 (ee

 

  

eg.” ), Ex. 4 9 223 (“PGDx does
not use the entire sequence fragment in its analysis” when it “analyzes ‘redundant observations’
of individual positions”). Guardant’s expert’s testimony compels summary judgment.

3. The Court Should Also Grant Summary Judgment of No Infringement
Under the Doctrine of Equivalents

Guardant’s doctrine-of-equivalents arguments once again contradict its representations to
the public and the subject matter its claims specifically exclude. First, when prosecuting the
application that became the °992 Patent, the Examiner rejected the claims as obvious over a
combination of references. Ex, 13 at PGDX0149655—74. To overcome the rejection, Guardant
amended the claims to require “collapsing sequence reads in each family.” Jd. at PGDX0149569—
70. Guardant distinguished the amended claims from the prior art based on these limitations, and
the examiner allowed the claims. id at PGDX0149577, PGDX0149580-81, PGDX0149519.
Similarly, when prosecuting the application that became the °822 Patent, the Examiner found the
prior art disclosed collapsing sequence reads. Ex. 12 at PGDX0318094. In response, Guardant
distinguished the prior art and argued it did not teach “collapsing sequence reads in each family,”
id. at PGDX0318767-69, which the Examiner found persuasive. /d. at PGDX03 18607.

Guardant’s arguments evidence a clear surrender of methods not employing the claimed
collapsing method, See Pharmacia, 170 F.3d at 1377; Forest Labs., 239 F 3d at 1314. Moreover,
Guardant’s arpendments foreclose any equivalent that examines and focuses on single base

positions. Ex. 10 at 6-7; Festo, 535 U.S. at 740.

-12-

 

 
 

 

Case 1:17-cv-01623-LPS-CJB Document 446 Filed 12/18/19 Page 18 of 27 PagelD #: 18727

Second, the doctrines of claim vitiation and specific exclusion apply here for all the reasons
they apply to Guardant’s attempt to circumvent the requirement of a “consensus sequence.” Dr.
Cooper opines that examining a single base position can satisfy the requirement of “collapsing
sequence reads.” Ex. 4 9] 237-38; Ex. 7 at 769:22-771:7. The claims, however, require collapsing
sequence reads (consisting of multiple bases) yielding a consensus sequence (consisting of
multiple bases). See Am. Calcar, 651 F.3d at 1339. Such language specifically excludes
examining the antithesis of multiple bases: a single base. Thus, the Court should grant summary
judgment of no infringement of the °822 and ’992 Patents.

Cc. PGDx’s Accused Product Does Not “Determine Unique Sequence Reads,” As
Required by ’743 Patent Claim 10

1. The Court Should Grant Summary Judgment of No Literal Infringement

Guardant cannot show the Accused Product “determin[es] unique sequence reads
corresponding to the extracellular polynucleotides from among the sequence reads.” PGDx’s
sing!le-base approach does not even determine “sequence reads” under this Court’s construction of
that term: “the order of the bases of a polynucleotide determined by a sequencer.” D.I. 354 at 9.
Obviously, a method that does not determine “sequence reads” cannot determine “unique sequence
reads.” See Ex. 5 § 44; Ex. 8 at 1035:21-1036:2, 111 1:5—15; Ex. 1 4 36, 85, 92.

In an attempt to overcome this deficiency, Guardant points to a different step in PGDx's
method that allegedly groups sequence reads into families, Ex. 4382. According to Guardant,

2 somehow satisfies “determining

 

unique sequence reads . . . from among the sequence reads.” Jd. Guardant argued during claim
construction that, “in the claim language, one determines a group (plural) of unique sequence reads

from among a group (plural) of sequence reads that corresponds to a group (plural) of extracellular

-13-

 

 

 
 

 

Case 1:17-cv-01623-LPS-CJB Document 446 Filed 12/18/19 Page 19 of 27 PagelD #: 18728

polynucleotides.” D.I. 59 at 20. Guardant’s construction is incorrect for all of the reasons PGDx
previously identified. See D.L. 68 at 14-15; D.L. 74 at 11-12; D.T. 351 at 1-2; DI. 361 at 2-3.’

In deciding to institute jnter partes review of the ’743 Patent, the USPTO “agree[d] with
Patent Owner that the term ‘unique sequence reads’ refers to a specific read or sequence read.”
DI. 351, Ex. 1 at 11. Thus, the USPTO “construefd] the term ‘unique sequence read’ to mean a
sequence read that contains unique sequences, such that the sequences can be identified without
the need for a barcode.” fd at 12. The USPTO rejected Guardant’s “grouping” theory, finding the
use of barcedes to “group similar DNA fragments” was “the oppesite of a unique sequence read
as the term is used in the *743 patent.” /d, at 28-29, 31-32.

The Court should therefore construe “determine unique sequence reads” to require
sequence reads that are (1) unique, (2} determined from “among” the existing sequence reads, and
(3) represent an extracellular polynucleotide. D.I. 68 at 14-15. Upon adopting this construction,
the Court should grant summary judgment of no literal infringement. As PGDx’s expert explained,
Guardant identifies nothing in PGDx’s process that determines individual “sequence reads” that
are “unique” and selected “from among the sequence reads.” See Ex. 1 Jf 165, 167. Dr. Cooper
does not allege infringement under PGDx’s construction and instead confiates “unique sequence
reads” with grouping sequence reads. Ex. 4 { 382.

2. The Court Should Grant Summary Judgment of No Infringement Under the
Doctrine of Equivalents

Guardant’s doctrine-of-equivalents arguments fail as a matter of law for two reasons. First,
prosecution-history estoppel again applies and bars Guardant’s theories. During prosecution, the

examiner found the prior art taught all of the claimed limitations. Ex. 14 at PGDX0140249.

 

7 The Court previously declined to construe “unique sequence reads,” but invited the Parties

to address the issue on summary judgment. D.I. 402 at 2 n.2.

-14-

 
 

Case 1:17-cv-01623-LPS-CJB Document 446 Filed 12/18/19 Page 20 of 27 PagelD #: 18729

Guardant amended pending Claim 1!1 (which corresponds to issued Claim 10) to require
“determining unique sequence reads corresponding to the extracellular polynucleotides from
among the sequence reads.” /d. at PGDX0140187-88. Guardant argued this “unique” limitation
distinguished the prior art method of counting sequence tags corresponding to a chromosome
segment of interest. /d. at PGDX0140191. The examiner agreed and allowed the claim. /d. at
PGDX0140145, Guardant’s argument evidences a clear surrender of claim scope, and Guardant’s
amendment creates a presumption Guardant cannot rebut because it did not do so in response to
PGDx’s discovery requests. See Jahi Issa, 2019 WL 1781540 at *7.

Second, the doctrines of claim vitiation and specific exclusion again apply. Guardant
claims the “unique sequence reads” limitation is satisfied by “group]ing] sequence reads into
families... .” Ex. 4 99 382-89. But a “group” of similar items is the antithesis of something
“unique.” Compare D.1. 68, Ex. 2 “unique” is the “only one”), with id., Fx. 3 (defining “group’);
see also Ex. 19 166. The PTAB found grouping to be “the opposite of a unique sequence read as
the term is used in the ’743 patent.” D.I. 351, Ex. | at 28-29, 31-32. The Court should grant
summary judgment of no infringement of Claim 10 of the *743 Patent and dependent claims.

D. PGDx’s Accused Product Does Not “Quantify Mapped Reads or Unique Sequence
Reads,” as Required by ’743 Patent Claim 1

The Court should also grant summary judgment of no literal infringement of Claim | of
the °743 Patent. Unlike Claim 10 of the ’743 Patent, which is directed to nucleotide variation,
Claim 1 is directed to a method for detecting “copy number variation” (i.e., examining the variation
in the number of copies of a particular gene). Like Claim 10, however, Claim 1] examines

“sequence reads” and requires “quantify[ing] mapped reads or unique sequence reads.”"" As

 

6 The “mapped reads” refer to the “mapped sequence reads” from the previous limitation,

step (c), which requires “mapping the plurality of sequence reads to a reference sequence.”

-15-
 

 

Case 1:17-cv-01623-LPS-CJB Document 446 Filed 12/18/19 Page 21 of 27 PagelD #: 18730

discussed, the Court construed “sequence read,” as “the order of the bases of a polynucleotide
determined by a sequencer.” D,i. 354 at 9. The Accused Product does not practice this step
because it examines single bases and does not quantify the mapped or unique “order of bases of a
polynucleotide determined by a sequencer.” See Ex, 1 §f[ 148-49.

Dr. Cooper provided no opinion of how an examination of a single base could satisfy this

limitation. See Ex. 4 J 342; see also Ex. 19 150. Dr. Harismendy opined that the Accused Product

 

gees. See Ex. 1 4149. Dr. Cooper failed to address Dr. Harismendy’s opinion and

 

presented no doctrine-of-equivalents analysis. See Ex. 5 {] 91-95 (addressing step (a) only); Ex. 4
"| 340-45. Accordingly, the Court should grant summary judgment of no infringement of Claim
1 of the °743 Patent and dependent claims.

E. PGDx’s Accused Product Does Not Produce a Plurality of Sequence Reads from
Each Parent/Tagged Polynucleotide, as Required by the ’731, 992 and ’743 Patents

1. The Court Should Grant Summary Judgment of No Literal Infringement

There is no dispute the Accused Product does not infringe under this Court’s construction
of “plurality” and “each.” This Court correctly construed (1) “a plurality of sequence reads from
each” polynucleotide in Claim 1 step (d) of the ’731 Patent to require producing “twe or more
sequence reads for every one of the parent polynucleotides from step (c),” and (2) Claim | step (d)
of the 992 Patent as requiring producing “two or more sequence reads for every one of the parent
polynucleotides that is sequenced.” DI. 402 at 33.

Although not construed by the Court, the same interpretation should apply to Claim | step
(a) and Claim 10 step (a) of the °743 Patent, which refer to “sequencing extracellular
polynucleotides . . . wherein each of the extracellular polynucleotides generates a plurality of

sequence reads.” See Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1334 (Fed. Cir. 2003)

-16-
 

 

Case 1:17-cv-01623-LPS-CJB Document 446 Filed 12/18/19 Page 22 of 27 PagelD #: 18731

(courts presume that the same claim term in one patent means the same thing in related patents);
Enzo Biochem, Inc, v. Amersham PLC, 902 F. Supp. 2d 308, 323-325 (S.D.N.Y. 2012) (granting
summary judgment of no infringement based on term not previously construed for patent at issue).

Dr. Cooper did not opine there is literal infringement under the above claim constructions.
See Ex. 4 J 166; Ex.5 913. Dr. Harismendy explained the Accused Product does not infringe
because it does not produce two or more sequence reads for every one of the parent polynucleotides
from step (c). See Ex. 1 99] 62, 64-65. Instead, it always produces at least one instance in which
a single or no sequence read corresponds to a parent polynucleotide, See id, { 62. Thus, the Court
should grant summary judgment of no literal infringement

2. The Court Should Grant Summary Judgment of No Infringement Under the
Doctrine of Equivalents

Guardant’s doctrine-of-equivalent arguments are again barred by the doctrines of claim
vitiation and specific exclusion. Producing sequence reads from some of the parent
polynucleotides is “the opposite of and “inconsistent with” producing sequence reads “from
each” parent polynucleotide. See Augme Techs., 755 F.3d at 1335; Moore U.S.A., Inc. v. Standard
Register Co., 229 F.3d 1091, 1106 (Fed, Cir. 2000) (“[I]t would defy logic to conclude that a
minority—-the very antithesis of a majority—-could be insubstantially different from a claim
limitation requiring a majority, and no reasonable juror could find otherwise.”).

Likewise, broadening the claim to encompass producing only a single sequence read is the
“opposite” of” and “inconsistent with” producing a “plurality of sequence reads” from each parent
polynucleotide. See Ex. 1 64; Am. Calcar, 651 F.3d at 1339 (“finding a signal from one source
to be equivalent to ‘signals from a plurality of sources’ would vitiate that claim limitation by
rendering it meaningless”); Masimo Corp. v. Philips Elecs. N. Amer. Corp., 2013 WI. 1332606 at

*66 (D. Del. Apr. 2, 2013) (rejecting “equivalency argument [which] effectively ecliminate[d]

-17-

 
 

Case 1:17-cv-01623-LPS-CJB Document 446 Filed 12/18/19 Page 23 of 27 PagelD #: 18732

‘evaluating ... second spectral values’”), affirmed in relevant part by 62 F. Supp. 3d 368, 393 (D.
Del. Mar. 31, 2014).

Moreover, the disclosure-dedication rule bars Guardant’s position. Under that rule, “the
doctrine of equivalents is unavailable for subject matter disclosed in a patent but not included in
the claims at issue.” MorphoSys, 358 F. Supp. 3d at 362; see Johnson & Johnson Assocs. Inc. v.
R.E. Serv. Co., 285 F.3d 1046, 1054-55 (Ped. Cir. 2002) (en banc). Here, Guardant repeatedly
highlighted embodiments in which only a subset of molecules produce sequence reads. See, e.g.,
D.]. 412 at 4 (“the specification discloses embodiments where ‘about 68% of the tagged parent
polynucleotides’ will produce ‘a sequence read for at least one of [their] progeny.’”). As this Court
summarized, “i]t is certainly true that, as Guardant notes, the specification also contemplates that
only a subset of molecules may produce sequence reads.” D1. 402 at 30 n.15. After highlighting
this unclaimed “alternative embodiment,” id, Guardant cannot recapture it through the doctrine of
equivalents. See also Ex. 4 § 166; Ex. 5 13. Guardant knew how to claim this subject matter, it
simply chose not to do so. The doctrine of equivalents does not apply. See Festo, 535 U.S. at 740;
Research Plastics, 421 F.3d at 1298.

Guardant’s arguments are also barred by prosecution-history estoppel. In inter partes
review, Guardant distinguished prior art on the basis that (1) it does “not disclose the number of
reads obtained for each DNA fragment” and (2) it does not produce “a plurality of sequence reads,”
emphasizing that in the prior art “[t/he majority of DNA fragments are sequenced once, if at all.”
Ex. 15 at 31-32 (emphasis in original). Guardant is foreclosed from recapturing the subject matter
it clearly disclaimed. See Pharmacia, 170 F.3d at 1377. Accordingly, the Court should grant

summary judgment of no infringement of the °731, °992, and °743 Patents.

-18-

 
 

 

Case 1:17-cv-01623-LPS-CJB Document 446 Filed 12/18/19 Page 24 of 27 PagelD #: 18733

F. PGDx’s Accused Product Does Not Group Every One of the Sequence Reads, As
Required by the °731, °822 and °992 Patents

1. The Court Should Grant Summary Judgment of No Literal Infrmgement

This Court correctly interpreted the “grouping” steps of the °731, °822 and °992 Patents as
requiring grouping “every one of the sequence reads” from the prior steps. D.I. 402 at 25-26.
Guardant does not even attempt to show literal infringement under this interpretation. Indeed,
Dr. Cooper provided no such opinion. See Ex. 4 §j 199-200; Ex. 5 {ff 30-34. Dr. Harismendy
explained that the Accused Product does aot literally practice the grouping step of each patent

under the adopted construction because Baaaaeinae ee ene

 

a. See Ex.1 975. Thus, the Court should grant summary judgment of

 

no literal infringement.

2. The Court Should Grant Summary Judgment of No Infringement Under the
Doctrine of Equivalents

Guardant’s doctrine-of-equivalents arguments attempt to establish that not grouping
“every” sequence read is equivalent to grouping “every” sequence read. See Ex. 4 J] 200-201.
Not grouping every sequence read, however, is “the opposite of” and “inconsistent with” erouping
every one of the sequence reads from the prior steps. See Ex. 1 ] 76. Guardant’s theory is again
foreclosed by the doctrines of claim vitiation and specific exclusion. See Augme Techs,, 755 F.3d
at 1335; Moore U.S.A., 229 F.3d at 1106 (“a minority” is “the very antithesis of a majority”).

Guardant’s position also runs afoul of the disclosure-dedication rule. Guardant has
highlighted the existence of specification embodiments that filter out sequence reads before
grouping. See D.1. 402 at 22-23 (R&R summarizing Guardant’s arguments); D.I. 412 at 8 (“And,
as Magistrate Judge Burke noted in his report and recommendation, the specification repeatedly
contemplates the filtering of sequence reads from the analysis.”); D.I. 59 at 12 (“the specification

repeatedly discloses embodiments where sequence reads are not placed into a family because they

-19-
 

 

Case 1:17-cv-01623-LPS-CJB Document 446 Filed 12/18/19 Page 25 of 27 PagelD #: 18734

are filtered out based on their quality scores.”) (quoting Dl. 47-3 at 3:54-56 (In some
embodiments, the method may comprise filtering out reads with an accuracy or quality score of
less than a threshold....”); id. at 44:42-44 (“Sequencing reads with a quality score at least 90%,
95%, 99%, 99.9%, 99.99% or 99.999% may be filtered out of the data.”); Ex. 4 § 199. Guardant
cannot use the doctrine of equivalents to recapture this unclaimed subject matter. The Court should
grant summary judgment of no infringement of the '731, ’822 and °992 Patents.

G. Claims 5-7, 9, 15-17, and 19 of the ’ 743 Patent Are Invalid As Improperly
Dependent

The Court should grant summary judgment of invalidity of certain dependent claims of the
°743 Patent. A dependent claim must be of narrower scope than the independent claim from which
it depends. 35 U.S.C. § 112(d). A dependent claim that broadens, or otherwise omits, an element
of the independent claim is invalid for improper dependency. See Pfizer, Inc, v. Ranbaxy Labs.,
Lid., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006).

Here, independent Claims | and 10 of the ’743 Patent each require a step of “sequencing
extracellular polynucleotides from a bodily sample from a subject.” D.I. 20-3. Dependent Claims
5, 6, 7, and 9 (which depend from Claim 1) and 15, 16, 17, and 19 (which depend from Claim 10)
each add a step of attaching barcodes “to the extracellular polynucleotides or fragments thereof”
(emphasis added). Id. The disjunctive “or” indicates that, unlike the independent claims, the
dependent claims are not limited to just extracellular polynucleotides. Instead, the dependent
claims could exclusively include “fragments” of the extracellular polynucleotides.

Fragments of extracellular polynucleotides are different from extracellular
polynucleotides. This is clear from both the disjunctive claim language and the use of different
terms. See Primos, Inc. v. Hunter’s Specialties, Inc., 451 F.3d 841, 848 (ed. Cir. 2006) (two

different words recited in the same claim “cannot mean the same thing,” because one “would be

20-
Case 1:17-cv-01623-LPS-CJB Document 446 Filed 12/18/19 Page 26 of 27 PagelD #: 18735

 

superfluous”). The specification is clear that extracellular polynucleotides are naturally occurring
polynucleotides within a bodily fluid within the body. See, e.g., DI. 20-3 at 2:40-43; D.I. 53-1.
“Fragments thereof” are fragments of such extracellular polynucleotides, created after isolation
from a bodily sample. See D.L. 20-3 at 14:51-52 (“In some embodiments, the methods further
comprise fragmenting said isolated extracellular polynucleotides.”). The specification repeatedly
distinguishes extracellular polynucleotides from “fragments thereof.” fd. at 3:10-15, 3:25-28,
3:36-39, 15:22-29, 15:36-39, 15:48-50.

Dependent Claims 5—7, 9, 15-17, and 19 of the ’743 Patent change the independent claims
to read “extracellular polynucleotides or fragments thereof,’ which broadens them to cover
sequencing of a completely different pool of polynucleotides. Ex. 2 Jf] 1207-11. Indeed, Dr.
Cooper testified that fragmenting cell-free DNA via “shearing” yields new pieces of DNA with
new properties. See, e.g., Ex. 16 | 98; Ex. 3 7 487-88. Dr. Cooper testified that shearing shatters
the larger DNA molecules “into smaller pieces” and results in fragments with different properties.
Ex. 7 at 738:19-24; 741:3-8. The dependent claims thus improperly broaden the scope of the
independent claim from which they depend. See Pfizer, 457 F.3d at 1291-92.

Vv. CONCLUSION
For the foregoing reasons, the Court should grant summary judgment of no infringement

of all the Patents-in-Suit and invalidity of Claims 5—7, 9, 15-17, at 19 of the °743 Patent.

-24-
 

 

Case 1:17-cv-01623-LPS-CJB Document 446 Filed 12/18/19 Page 27 of 27 PagelD #: 18736

 

December 10, 2019 Respectfully submitted,
Of Counsel:
By:_/s/ John C. Phillips, Jr.
Joseph R. Re PHILLIPS, GOLDMAN, MCLAUGHLIN
Stephen W. Larson & HALL, P.A.
Baraa Kahf John C. Phillips, Jr. G110)
KNOBBE, MARTENS, OLSON & BEAR, LLP David A. Bilson 4986)
2040 Main Street, 14 Floor 1200 North Broom Street
Irvine, CA 92614 Wilmington, DE 19806
Tel: (949) 760-0404 (302) 655-4200
Fax: (949) 760-9502 jep@pgmhlaw.com
Joe.re@knobbe.com dab@pgmhlaw.com
Stephen.larson@knobbe.com
Baraa.kahf@knobbe.com Attorneys for Defendant Personal Genome

Diagnostics, Inc.
William R. Zimmerman
KNOBBE, MARTENS, OLSON & BEAR, LLP
1717 Pennsylvania Avenue N.W.
Suite 900
Washington, DC 20006
202-640-6412 - Direct
Tel: (202) 640-6400
Fax: (202) 640-6401
Bill Zimmmerman@knobbe.com

Karen Vogel Weil

Yanna S$. Bouris

KNOBRE, MARTENS, OLSON & BEAR, LLP
1925 Century Park East, Suite 600

Los Angeles, CA 90067

Tel: 310) 551-3450

Fax: (310) 601-1263
Karen.weil@knobbe.com

Yanna. bouris@knobbe.com

31658209

-72-

 

 
